Citation Nr: 0711307	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  05-17 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from May 1964 until May 1966.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Milwaukee, Wisconsin.

The Board notes that the February 2003 rating decision denied 
entitlement to specially adapted housing and entitlement to 
special home adaptation grant.  In his October 2003 notice of 
disagreement, the veteran expressed his desire to appeal only 
the issue of entitlement to specially adapted housing.  In 
the absence of a timely notice of disagreement, the preceding 
claim of entitlement to a special home adaptation grant is 
not within the jurisdiction of the Board and will be 
discussed no further herein.  See 38 U.S.C.A. § 7105(a); 
38 C.F.R. §§ 20.200, 20.202 (2006).  However, the Board notes 
that in a VA Form 26-4555, received in February 2006, the 
veteran requested a grant for construction of a new home.  
Since the Board does not have jurisdiction over this claim, 
it is referred back to the RO for appropriate action.

 
FINDINGS OF FACT

1.  Service connection is presently in effect for 
degenerative joint disease of the lumbar spine (40 percent); 
degenerative joint disease of the left knee (30 percent); 
left knee instability (10 percent); tinnitus (10 percent), 
and bilateral hearing loss (noncompensable) with individual 
unemployability granted from June 8, 2001.  

2.  The veteran's service-connected disabilities seriously 
impair function of his left lower extremity; but he does not 
have additional service-connected disability due to the loss 
of use of any other extremity, blindness in both eyes (having 
only light perception), or residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair. 




CONCLUSION OF LAW

The criteria for specially adapted housing assistance have 
not been met.  38 U.S.C.A. §§ 2101, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.809 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify as to the claim by means of a 
February 2004 letter from the AOJ to the appellant.  The 
letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
pertinent evidence and/or information in his possession to 
the AOJ.  

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
a Supplemental Statement of the Case was provided to the 
veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to him.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, records from the 
Social Security Administration, and reports of post-service 
private and VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim.  A lay statement has also been submitted in 
support of the veteran's claim.  The Board has carefully 
reviewed these statements and concludes that there has been 
no identification of further available evidence not already 
of record.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained. 

Legal criteria and analysis

To establish entitlement to specially adapted housing under 
38 U.S.C.A. § 2101(a), a veteran must be entitled to 
compensation for permanent and total disability due to (1) 
the loss, or loss of use, of both lower extremities, such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; (3) the loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
See 38 C.F.R. § 3.809 (2006).  

In considering whether the veteran is entitled to assistance 
in acquiring specially adapted housing, it should be noted 
first that only the disabilities for which service connection 
is currently in effect may be taken into consideration in 
reaching a decision on the veteran's claim.  See Kilpatrick 
v. Principi, 16 Vet. App. 1, 6 (2002).

In the present case, service connection is in effect for 
degenerative joint disease of the lumbar spine (40 percent); 
degenerative joint disease of the left knee (30 percent); 
left knee instability (10 percent); tinnitus (10 percent); 
and bilateral hearing loss (noncompensable) with individual 
unemployability granted from June 8, 2001.

Given these particular-service connected disabilities, in 
adjudicating the claim for specially adapted housing 
assistance, consideration may not be given to any impairment 
of vision or impairment of function of the upper extremities.  
The Board will now consider whether the veteran has the loss, 
or loss of use, of both lower extremities, such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; or the loss or loss of use of one 
lower extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.

The report of an April 2005 VA examination addressed this 
matter.  As to mobility, the veteran's activities at home 
were severely limited because of his low back pain with 
degenerative joint disease, arthritis and instability of his 
left knee, and rheumatoid arthritis.  The veteran could not 
walk.  He used a wheelchair, which he could propel short 
distances with his feet while in his home.  It was noted that 
the veteran could transfer from the wheelchair with 
assistance and was able to stand during these transfers.  He 
received assistance for basic activities of daily living, 
including dressing.      

Upon examination, the veteran had tenderness upon light 
palpation through his bilateral lumbosacral paraspinal 
muscles.  He was examined while seated in a wheelchair.  The 
right lower extremity had antigravity strength of knee 
extension, with minus 10 degrees of knee extension.  Right 
ankle strength was 4/5 and sensation of the right lower 
extremity was intact.  Regarding the left extremity, muscle 
stretch reflexes were decreased and there was trace strength 
with hip flexion, knee flexion and extension.  Left ankle 
strength was 3/5, with pain and the straight-leg raise test 
caused increased tingling in the left lower extremity.  

Based on the examination findings, the examiner rendered 
diagnosis of degenerative joint disease, lumbar spine.  The 
VA examiner opined that the veteran's service-connected 
degenerative joint disease of the lumbar spine, with 
significant pain, limits his standing tolerance.  It was 
noted that the veteran's mobility has been limited for a long 
time and is due to a combination of factors, including the 
lumbar spine, rheumatoid arthritis, and his left knee 
disability.  The Board notes that the veteran's rheumatoid 
arthritis is not service connected, but the other two 
disabilities have been service connected.  The examiner 
further noted that the veteran's left lower extremity is 
significantly weaker than the right and opined that his 
lumbar radiculopathy causes the weakness.  It was also noted 
that the veteran does not have functional use of the left leg 
to support weight with standing.

In sum, the examiner noted that the veteran was severely 
limited in his mobility as secondary to the presence of 
arthritis in his left knee and degenerative joint disease of 
his lumbar spine.  However, the veteran's non-service 
connected rheumatoid arthritis was also noted to contribute 
to his disability.  

Upon a review of this examination report, as well as VA 
medical and SSA records in the claims folder, the Board finds 
no evidence confirming that the veteran has the loss, or loss 
of use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or the loss or loss of use of one lower extremity 
together with residuals of organic disease or injury which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  

In this regard, the Board acknowledges the severity of the 
veteran's service-connected disabilities, notably of the 
lumbar spine.  However, he was noted as having antigravity 
strength in the right knee with minus 10 degrees of 
extension.   As such, the Board notes that the medical 
evidence does not show the equivalent of loss of use of the 
right lower extremity.  See 38 C.F.R. §§ 3.350(b) and 4.63 
(2006) (stating that the loss of use of a hand or foot will 
be held to exist when no effective function remains other 
than that which would be equally well served by an amputation 
stump at the site of election below elbow or knee with use of 
a suitable prosthetic appliance).  The Board notes that even 
though the 2005 VA examiner stated that the veteran does not 
have functional use of the left leg to support weight with 
standing, he does not have a service-connected disability 
consisting of residuals of organic disease or injury which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  The Board notes that other nonservice-connected 
factors, including rheumatoid arthritis, have contributed to 
the veteran's disability picture as well.  See January 2004 
VA Optometrist note and November 2004 VA scooter consult.

In conclusion, as described above, the evidence does not 
reflect that the veteran experiences loss of use of the upper 
or lower extremities or blindness, due to a service-connected 
disability, such as would warrant the grant of assistance in 
acquiring specially adapted housing.  See 38 U.S.C.A. § 2101; 
38 C.F.R. § 3.809.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to specially adapted housing assistance is 
denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


